      Case 4:15-cr-00080 Document 290 Filed on 04/30/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 30, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
                                            §
VS.                                         §   CRIMINAL NO. H-15-80-4
                                            §
                                            §
                                            §
DERWIN JEROME BLACKSHEAR                    §

                                       ORDER

       The defendant filed an unopposed motion for continuance of the sentencing hearing,

(Docket Entry No. 289). The motion for continuance is GRANTED. The sentencing hearing

is reset to September 22, 2020 at 9:30 a.m. Objections to the presentence report are due by

September 8, 2020.

             SIGNED on April 30, 2020, at Houston, Texas.

                                           ______________________________________
                                                      Lee H. Rosenthal
                                                Chief United States District Judge
